Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
DETAILED ACTION
Response to Arguments
Applicant's amendments to the specification and arguments satisfactorily address the issues raised. The Objections to the Specification are withdrawn (see Remarks filed 01 February 2021 at page 7). 
Applicant's claim amendments and arguments satisfactorily address the 112 issues raised. The Rejection of claim 1 under 35 U.S.C. 112(a) is withdrawn (see Remarks filed 01 February 2021 at pages 7-8). 

Reasons for Allowance
The following is Examiner’s statement of reasons for allowance: 
Independent claim 1, and its dependent claims, are drawn to the general notion of a touch-input display-output device. 
Independent claim 10 is drawn to the general notion of a touch display chip and a control apparatus such as that of independent claim 1. 
Independent claim 11 is drawn to the general notion of a touch display apparatus and a control apparatus such as that of independent claim 1. 
Even though all of the features as claimed in the instant application were available in the prior art, of particular significance is that no single prior art reference or 
The particularly-significant, distinguishing structural and functional features are a plurality of nodes connecting a plurality of selection modules and a touch display panel serving as compensation nodes;  the plurality of selection modules selectively connecting a plurality of touch detection channels or a common voltage signal to a touch display panel for transmitting a plurality of touch sensing signals to the plurality of touch detection channels during a touch control stage, and to transmit a common voltage signal to the touch display panel during a display stage; and a plurality of compensation modules respectively connected to the compensation nodes, each of the compensation modules determining the voltage difference between the common voltage signal and a voltage at the corresponding compensation node, and discharging the determined positive voltage fluctuation or the determined negative voltage fluctuation to counteract the interference voltage, when these structural and functional features are considered with all other structural and functional features in each of the respective claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J EURICE whose telephone number is (571)270-5957.  The examiner can normally be reached on Monday through Friday, 6:00 AM to 2:30 PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571 272 2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Michael J Eurice/Primary Examiner, Art Unit 2693